    Case 3:18-cv-09187-PGS-LHG Document 35 Filed 04/09/19 Page 1 of 1 PageID: 453


                                                                                                                Ryan F. Michaleski
                                                                                                 550 E. Swedesford Road, Suite 270
                                                                                                        Wayne, Pennsylvania 19087
                                                                                                 Ryan.Michaleski@lewisbrisbois.com
                                                                                                               Direct: 215.977.4062




    April 9, 2019                                                                                                 File No. 42212.02




   VIA ELECTRONIC FILING
   Honorable Peter G. Sheridan
   United States District Court for the
   District of New Jersey
   Clarkson S. Fisher Building & U.S. Courthouse
   402 East State Street Room 7E
   Trenton, NJ 08608

                Re:       Bonner v. Justia Incorporated
                          US District Court for the District of New Jersey, No. 3:18-cv-09187

   Dear Judge Sheridan:

          We are in receipt of Professor Eugene Volokh’s April 3, 2019 correspondence in which he
   seeks a brief adjournment of the telephonic oral argument scheduled for May 6, 2019 regarding his
   Motions to Appear Pro Se and Intervene in this matter, as well as his opposition to Plaintiff’s
   Motion to Seal. Please be advised that if Your Honor is so inclined to grant the adjournment,
   Defendant Justia, Inc. has no objection to the same. Based on the dates provided in the
   correspondence, we are available on May 9 and 10.

         We thank Your Honor in advance for his courtesies in this matter. In the meantime, if Your
   Honor has any questions, please feel free to contact the undersigned.

                                                                  Respectfully submitted,

                                                                  /s/ Ryan F. Michaleski

                                                                  Ryan F. Michaleski of
                                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP

   RFM

   cc:          Andrew Bonner, Jr. (via Federal Express mail)
                Professor Eugene Volokh (via regular mail)




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •    MARYLAND        •       MASSACHUSETTS    •   MISSOURI   •   NEVADA   •   NEW JERSEY      •   NEW MEXICO   •   NEW YORK
NORTH CAROLINA        •   OHIO       •   OREGON   •   PENNSYLVANIA   •   RHODE ISLAND     •   TEXAS   •   WASHINGTON   •   WEST VIRGINIA
   4833-9221-9027.1
